DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8  and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “the perforations extending inwardly from an inner surface of the interface material to an exterior surface” contradicts the specification and should read “extending inwardly from an outer surface of the interface material to an inner surface”.  Claims 2-8 are rejected in the same manner due to dependency on claim 1.
3 and 10 contains the trademark/trade name Thermolyn™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material used to fabricate the flexible interface and, accordingly, the identification/description is indefinite.
Claim 4 recites the limitation "each indentation”.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this should read perforation for clarity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US Patent 8,308,815) in view of Morton (US Patent Application Publication 2007/0111625 A1) 

Claim 1: As described above the claim limitation “extending inwardly from an inner surface of the interface material to an exterior surface” is being interpreted as a perforation that extends between the inner and outer surface of the interface material.  
McCarthy teaches an interface for use in a prosthetic limb (Col. 1, Lines 1-6), comprising: 
a layer of interface material custom formed to fit a residual limb of a patient (Col. 8, “the size shape and location of the impermeable section can be customized”), the interface material having a plurality of perforations therein designed to accommodate a vacuum seal between the residual limb and a socket of a prosthetic limb (Col. 4, perforations formed therethrough to allow transmission of a vacuum between an outer and inner surface of the liner), the perforations extending inwardly from an inner surface of the interface matter to an exterior surface (Col. 1, the perforations passing through the liner from its outer surface to its inner surface). McCarthy is silent on each perforation has a stepped profile with a plurality of steps, with the cross-sectional width of each perforation getting smaller moving away from the inner surface of the interface material toward the outer surface. 

	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify McCarthy with perforations that are both tapered and stepped, as taught by Morton, to provide an optimum contact ratio (paragraph 0027)
Claim 3: The instant specification admits that various flexible material can be used for the invention (silicone materials or other copolymers, as described in the instant specification). Therefore, the term “thermolyn” is being interpreted as “a flexible material”. 
McCarthy teaches the layer of interface material is formed of a flexible material (Col. 5, silicone is the preferred material but a flexible urethane or a tetrabutylstyrene gel (or similar) can be used.”).

Claim 5: McCarthy further teaches that the perforations provide an opening to the outer surface of the liner (Col. 6 – 7, “each perforation extends between an inner surface and outer surface of the liner). McCarthy is silent on the plurality of steps in the perforations.
However, Morton further teaches that the perforations have a plurality of steps (paragraph 0038, “Alternatively the perforations may be stepped giving a quasi-three-layer fabric”)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interface of McCarthy with a stepped perforation with an opening to the outer surface, as taught by Morton, to increase void volume (paragraph 0020, increased void volume would result in increased surface area under a vacuum condition).
Claim 6: McCarthy is silent on the stepped configuration has at least three steps.
However, Morton teaches the stepped configuration has at least three steps (paragraph 0038, “Alternatively the perforations may be stepped giving a quasi-three-layer fabric”).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interface of McCarty with the at least three stepped perforation, as taught by Morton, to increase void 
Claim 7: McCarthy teaches the interface material is pliable thus allowing partial deformation of the perforations when subject to a vacuum condition (Col. 5, silicone is the preferred material but a flexible urethane or a tetrabutylstyrene gel (or similar) can be used.”, silicone is a pliable material that would deform under vacuum) 
Claim 8:  McCarthy teaches the interface is designed to be used in conjunction with a liner (Col. 4, distribution layer comprising a fabric sock between the outer surface of the liner and inner surface of the socket), and wherein the liner material will be drawn into the perforations when used within the socket and when subject to a natural vacuum condition created based upon a custom configuration of the liner, socket and interface (Col 7., The vacuum created in the fabric distribution layer between the liner and the socket draws the liner and the stump against the inner surface of the socket). 

Claims 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US Patent 8,308,815) in view of Morton (US Patent Application Publication 2007/0111625 A1) further in view of Lacey (US Patent Application Publication (2015/0335079)

Claim 2: McCarthy does not disclose using an octagonal shape for the perforations or the plurality of steps. Morton teaches the perforations with a plurality of steps (paragraph 0038, “Alternatively the perforations may be stepped giving a quasi-three-layer fabric”). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the interface of McCarthy as taught by Morton, to increase void volume (paragraph 0020, increased void volume would result in increased surface area under a vacuum condition).
Both Morton and McCarthy are silent on the octagonal shape for the perforations and each step. However, Lacey discloses a wicking fabric and teaches an octagonal shaped perforation ((paragraph 0021, “each element comprises a geometric perforation (triangular, octagonal, hexagonal, etc”)). 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthetic interface of McCarthy in view of Morton with the octagonal shaped perforations, as taught by Lacey, to offer consistent flexibility in multiple directions (Lacey, paragraph 0021)
Claim 9: As described above, the claim limitation “extending inwardly from an inner surface of the interface material to an exterior surface” is being interpreted as a perforation that extends between the inner and outer surface of the interface material.   

 McCarthy teaches an interface for use with a custom designed prosthetic limb to provide attachment to a residual limb of a user (Col. 1, Lines 1-6), the interface comprising: -5-WO 2019/157236PCT/US2019/017137 a custom fit layer of interface material configured to surround and capture the residual limb (Col. 8, “the size shape and location of the impermeable section can be customized”), the interface material having a plurality of perforations therein designed to accommodate a vacuum seal between the residual limb and a socket of the prosthetic limb (Col. 4, perforations formed therethrough to allow transmission of a vacuum between an outer and inner surface of the liner), the perforations extending inwardly from an inner surface of the interface matter to an exterior surface (Col. 1, the perforations passing through the liner from its outer surface to its inner surface)
McCarthy is silent on wherein each perforation is octagonal in shape with a stepped profile having a plurality of steps, with the cross-sectional width of each perforation getting smaller moving away from the inner surface of the interface material toward the outer surface, thus causing an opening in the outer surface being smaller than the opening in the inner surface, the perforations helping to accommodate the vacuum seal by increasing surface area 

	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify McCarthy with perforations with a stepped and tapered profile, as taught by Morton to increase void volume (paragraph 0020, higher void volume would result in increased surface area under a vacuum condition).
McCarthy and Morton are silent on an octagonal shape for the perforations. Lacey teaches that the perforations are octagonal in shape (paragraph 0021, “each element comprises a geometric perforation (triangular, octagonal, hexagonal, etc”).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to further modify McCarthy in 
Claim 10: The instant specification admits that various flexible material can be used for the invention (silicone materials or other copolymers, as described in the instant specification). Therefore, the term thermolyn is being interpreted as “the layer of interface material is formed of a flexible material”. 
McCarthy teaches the layer of interface material is formed of a flexible material (Col. 5, silicone is the preferred material but a flexible urethane or a tetrabutylstyrene gel (or similar) can be used.”).
Claim 11: McCarthy is silent on the stepped configuration has at least three steps. 
However, Morton teaches the stepped configuration has at least three steps (paragraph 0038, “Alternatively the perforations may be stepped giving a quasi-three-layer fabric”).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify McCarthy with perforations featuring at least three steps as taught by Morton, to increase void volume (paragraph 0020, higher void volume would result in increased surface area under a vacuum condition).
Claim 12: McCarthy teaches the interface material is pliable thus allowing partial deformation of the perforations when subject to a vacuum condition (Col. 5, silicone is 
Claim 13: 
 McCarthy teaches the interface is designed to be used in conjunction with a liner (Col. 4, distribution layer comprising a fabric sock between the outer surface of the liner and inner surface of the socket), and wherein the liner material will be drawn into the perforations when used within the socket and when subject to a natural vacuum condition created based upon a custom configuration of the liner, socket and interface (Col. 5, silicone is the preferred material but a flexible urethane or a tetrabutylstyrene gel (or similar) can be used. Since the materials disclosed are all flexible they would necessarily be drawn into the perforations when subject to a natural vacuum condition, etc.).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US Patent 8,308,815) in view of Morton (US Patent Application Publication 2007/0111625 A1) further in view of Blatchford (US Patent 8,668,744)

Claim 4: McCarthy is silent on the indentation and each stepped down portion being circular.  Morton teaches a perforation with a plurality of steps (paragraph 0038, 
However, Blatchford, a vacuum suspension system for prosthetic limbs, teaches the perforations are a circular shape (Col 14, “the cross-sectional area of each of the perforations at the cushioning pad inner surface is such that for a circular cross section”)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify McCarthy in view of Morton with circular perforations, as taught by Blatchford, so that they can be produced by laser cutting (Blatchford, Col. 15) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774